Citation Nr: 0116010	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the colon, including as due to exposure to herbicides.

2.  Entitlement to service connection for cirrhosis of the 
liver, including as due to exposure to herbicides.

3.  Entitlement to service connection for sleep apnea, 
including as due to exposure to herbicides.

4.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from July 1964 to July 1967.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia.  In August 2000, the appellant testified at 
a videoconference hearing before the undersigned, who is the 
Board of Veterans' Appeals (Board) member designated by the 
Chairman of the Board to hold that hearing.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


REMAND

The veteran contends that he has multiple medical conditions 
caused by exposure to certain herbicide agents while in 
service in Vietnam, specifically one or more of 2,4-D; 2,4,5-
T and its contaminant TCDD; cacodylic acid; or picloram.  See 
38 C.F.R. § 3.307(a)(6) (2000).  These chemical agents have 
become commonly and collectively known by the nonscientific 
name of one of them, Agent Orange.  The term has entered 
popular usage, and the Board uses it here without distinction 
in reference to the several herbicide agents used in Vietnam.

The veteran has conceded, and the fact is undisputed, that 
the diseases for which he seeks service connection are not 
among those entitled to a statutory and regulatory 
presumption of incurrence in service under certain 
circumstances.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.309(e) (2000).  Consequently, he has 
testified, and submitted evidence seeking to show that 
exposure to Agent Orange in fact caused his claimed 
disabilities.  Credible and competent evidence linking 
current disability to actual exposure to herbicides is a 
valid means of establishing entitlement to service connection 
without reliance on a statutory presumption.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

In considering any claim for VA benefits, VA must consider 
all information and lay and medical evidence of record and 
give the claimant the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  To establish entitlement to 
service connection for a disease based on exposure to Agent 
Orange when that disease or condition is not entitled to a 
presumption of incurrence in service, the veteran must prove 
his exposure to Agent Orange and that Agent Orange caused the 
claimed disease or condition.

The RO erred in presuming exposure to Agent Orange because 
the veteran served in Vietnam.  The law provides such 
presumption only for veterans with an Agent Orange 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West Supp. 
2000); 38 C.F.R. § 3.307(a)(6)(iii) (2000).  The Court 
previously pointed out just this legal error by the Board.  
McCartt, 12 Vet. App. 164, 168-69.  The veteran testified 
that he saw trees with wilting leaves and that he saw 
spraying of the trees.  His observation is sufficient to show 
that further development for evidence showing his exposure to 
Agent Orange is necessary.

Additionally, the veteran testified that he had two tours of 
duty in Vietnam, with the alleged closer proximity and 
greater exposure to Agent Orange during the second tour, 
which he testified was from about August 1966 to May 1967.  
In other statements he reported his duty near Pleiku was a 
TDY (temporary duty) assignment in which he was detailed from 
the 268th Signal Company out of Fort Huachuca to the 41st 
Signal Battalion, Company A.  His service personnel records 
show service overseas for one year and one day, and service 
in Vietnam from June 1965 to May 1966 with the 362nd Signal 
Company.  Any development to determine the veteran's exposure 
to Agent Orange will require further development of his duty 
assignment by obtaining clarifying information from the 
veteran and through additional requests for personnel 
records.  The RO should also request the veteran to provide a 
detailed description of his duties while in the areas he 
reported were treated with Agent Orange and at the time of 
treatment.

Scientific evidence is necessary to prove that exposure to 
Agent Orange caused any particular disease.  While there is 
no explicit legal standard for scientific evidence, a 
standard is strongly suggested by the Agent Orange Act of 
1991, Pub. L. 102-4, 105 Stat. 11 (1991).  38 U.S.C.A. 
§ 1116(b) (West 1991).  That act mandates that the Secretary 
of Veterans Affairs shall prescribe regulations providing for 
a presumption of service connection of a disease when sound 
medical and scientific evidence shows a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans.  An association 
between the occurrence of a disease in humans and exposure to 
an herbicide agent shall be considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  
38 U.S.C.A. § 1116(b)(1), (3) (West 1991).

In this case, in seeking to establish a connection between 
his exposure to an herbicide agent and the claimed diseases, 
the veteran must submit credible evidence.  This evidence 
must be medical or scientific, because "[p]roof of direct 
service connection . . . entails proof that exposure during 
service caused the malady that appears many years later.  
Actual causation carries a very difficult burden of proof."  
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) 
(citations omitted) (veteran may establish direct service 
connection for a disease as due to exposure to ionizing 
radiation by submission of scientific evidence 
notwithstanding that Secretary has not found basis for 
establishing presumption of service connection for that 
disease for lack of sufficient scientific evidence of causal 
relation).  The Court has applied the rule in Combee to Agent 
Orange cases.  McCartt, 12 Vet. App. 164.  Although the Agent 
Orange Act of 1991 does not define "credible" in requiring 
that the Secretary's findings of positive association between 
a disease and Agent Orange exposure be based on "credible" 
evidence, the Act does require that "[i]n evaluating any 
[scientific] study for the purpose of making [a determination 
whether a positive association exists between a disease and 
exposure to herbicide agents], the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review."  38 U.S.C.A. § 1116(b)(2) (West 1991).

Evaluating evidence in any claim for VA benefits requires 
findings as to the credibility and probative value of all 
relevant evidence of record.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The RO should inform the veteran that 
evaluation of the credibility of scientific evidence 
submitted in support of his claims will "take into 
consideration whether the results [of submitted or referenced 
studies] are statistically significant, are capable of 
replication, and withstand peer review."  He should have the 
opportunity to supplement the record with information that 
demonstrates those features of the evidence he has submitted 
or to submit additional scientific evidence.

Dr. Strain's August 14, 2000, statement reported that Emory 
University had not found the etiology of the veteran's liver 
disorder, and he opined that there was an equal chance the 
veteran's illnesses could have been caused by Agent Orange or 
other medical reasons.  The doctor did not state the basis 
for his opinion, or cite the medical research or principles 
supporting it.  

The veteran testified that he had provided extensive medical 
records to his representative that the representative had not 
filed with VA, apparently including records from Emory 
University.  He did not forward those records to VA following 
his August 2000 hearing, although the record remained open 
for 60 days for that purpose.  See Transcript pages 12-13.  
The veteran should now submit those records or authorize VA 
to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  In undertaking the development 
herein, the RO must ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Particularly, 
regarding notifications to the veteran of 
information or evidence necessary to 
support his claim, the RO must determine 
which the veteran must submit and which 
VA will attempt to obtain upon proper 
authorization (VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-97 (to be codified 
as amended at 38 U.S.C. § 5103(a)), 
except where otherwise specifically 
instructed below.

2.  Request additional service personnel 
records to confirm the veteran's Vietnam 
service from August 1996 to May 1997 on 
assignment with the 41st Signal 
Battalion, Company A.

3.  Request the veteran to submit (1) any 
documentation or other information he has 
on the exact dates and locations of his 
Vietnam service, description of his 
duties while in Vietnam, and his location 
and activities at the time of his 
reported exposure to Agent Orange; (2) 
the medical records he described in his 
August 2000 hearing as previously 
submitted to his representative; these 
should include records from Emory 
University's liver evaluation in 1997 if 
those are not otherwise among the 
referenced records; (3) provide the 
veteran a form to authorize release of 
information, including from the Emory 
University liver evaluation in 1997, and 
obtain the referenced records, if that is 
his preference.  Associate any 
information obtained with the claims 
file.

4.  Inform the veteran that, in 
evaluating the scientific evidence he 
submits comprising reports of studies or 
based on referenced studies showing an 
association between any of his claimed 
diseases and herbicide exposure, VA must 
consider whether the results are 
statistically significant, are capable of 
replication, and withstand peer review.  
Request that he submit additional 
information identifying the studies 
relied upon in any articles previously 
submitted for which such information is 
not of record.  Associate any information 
obtained with the claims file.

5.  Request the veteran to obtain a 
statement from Dr. Strain reporting the 
studies upon which he relied to conclude 
there is an equal chance that Agent 
Orange caused one or more of the claimed 
disorders, or otherwise explaining the 
scientific basis of his August 14, 2000, 
opinion.

6.  Readjudicate the veteran's claims.  
In doing so, the RO must make a fact-
finding as to whether or not the evidence 
shows that the veteran was actually 
exposed to Agent Orange in service.  If 
any claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

